SUPPLEMENT DATED FEBRUARY 3, 2010 TO PROSPECTUS DATED MAY 1, 2009 FOR FUTURITY III PROSPECTUS DATED MAY 1, 2008 FOR FUTURITY II PROSPECTUSES DATED MAY 1, 2006 FOR FUTURITY ACCOLADE, FUTURITY FOCUS II, AND FUTURITY SELECT FOUR, ISSUED BY SUN LIFE ASSURANCE COMPANY OF CANADA (U.S.) SUN LIFE OF CANADA (U.S.) VARIABLE ACCOUNT F This supplement contains information regarding changes to some of the investment options under your Contract. On April 30, 2010, the names of the following investment options will be changed: Old Name New Name Goldman Sachs Capital Growth Fund Goldman Sachs Strategic Growth Fund Goldman Sachs Growth and Income Fund Goldman Sachs Large Cap Value Fund THIS SUPPLEMENT SHOULD BE READ AND RETAINED FOR FUTURE REFERENCE. Futurity II, Futurity III, Focus II, Accolade, Select Four (US)2010
